Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation by the parties hereto:
IT IS STIPULATED AND AGREED by the undersigned, subject to the approval of the court, that at the time of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States as follows:
Quantities & Pull Description of Goods Unit Price Packed
POB Keelung, Formosa
Two (2) bales of Seagrass Mats 1' square packed 324 pcs. per bale_ $48.60 per bale
Two (2) bales of Seagrass Mats 2' square packed 90 pcs. per bale___ $27.00 per bale
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value as defined in section 402 (e) of the Tariff Act of 1930, as amended, for such or similar merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 .(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
*648United States dollars per bale
2 bales seagrass mats 1' square packed 324 pcs. per bale- 48.60
2 bales seagrass mats 2' square packed 90 pcs. per bale_ 27.00
Packed
f. o. b. Keelung, Formosa
Judgment will be entered accordingly.